On rehearing, I am of the opinion that the order appealed from should be reversed. In a special opinion concurring in the original decision in this case I stated that I did so because I thought that the questions involved had been settled adversely to the appellant in the recent and then unreported case of Draughon v. Heitman, in which case I had filed a dissenting opinion. The report of the case of Draughon v. Heitman now appears in 124 Fla. 24,  168 So.2d 838. But on a fuller consideration *Page 111 
of the case at bar on this rehearing, I do not think this case is concluded by the case above cited, which case involved the failure to assess intangible property, when considered in connection with the later case of Coombes v. City of Coral Gables, 124 Fla. 374, 168 So.2d 524.
One of the defenses interposed to the foreclosure of the tax certificates of the City of Ormond in this case is that the assessments for the years 1925 to 1928 were void because of the city tax rolls for those years contained no verification and no warrant, thus rendering the tax assessments void; appellant citing City of Orlando v. Equitable Building  Loan Association,45 Fla. 507, 33 So.2d 986; State, ex rel. Dofnos Corporation v. Lehman, 100 Fla. 1401, 131 So.2d 333; Florida Savings Bank v. Brittain, 20 Fla. 507. But our former opinion in the instant case holds that the above rules apply only where there is some requirement in the statute to that effect, whereas the stricken portions of appellant's answer did not allege any special Act making these requirements as to the tax rolls of the City of Ormond. While the answer did allege that these requirements were made by Sections 940 and 942, C.G.L., the opinion states that these sections by their terms apply only to state and county taxes.
That is true, but Article IX, Section 5, of the Constitution, in authorizing counties and municipalities to assess and impose taxes for county and municipal purposes, requires that: "all property shall be taxed upon the principles established for State taxation."
In Florida Savings Bank v. Brittain, supra, there was no express provision in the Act incorporating the municipality requiring the inclusion of a warrant to the tax collector, but the Act did require the city council to enforce the assessment and collection of taxes "in the same manner" as provided by law for the assessment and collection of State *Page 112 
taxes. This court held that the existence of the warrant was a necessary part of the machinery for the collection of municipal taxes because it was necessary in the case of State and county taxes.
In our previous decisions, we have called attention to the fact that a certificate or verification of the assessment roll by the tax assessor is for the purpose of securing uniformity in assessments and fair valuations of real estate, and to safeguard the interests of the taxpaying public, and that a failure to comply with this requirement renders the assessment roll invalid. As this seems to be a fundamental principle of State taxation established in the early days by our statutes with reference to State and county taxation, and retained to this good day, the constitutional provision above referred to requires it to be observed with regard to municipal taxation. Adherence to that principle would require us to hold that the assessments involved in this case, and the proceedings based thereon, were and are void. It does not appear that the omissions complained of had been supplied (under Chapter 10,040) at the time these certificates were sold. And the subsequent attempted validating Acts expressly related to validation of what the officers had done; not what they had omitted to do. And in Coombes v. City of Coral Gables, 124 Fla. 374, 168 So.2d 524, we held that the rule that a taxpayer may, waive his right, or may be estopped by laches or otherwise, to contest the validity of a tax lien, is not applicable when such lien is utterly void.
The case of Tax Securities Corporation v. Manatee Company,115 Fla. 655, 155 So.2d 742, dealt with voidable assessments. It does not uphold the theory that laches can breathe life into a void assessment.
As a tax roll does not become a valid tax roll until it has been signed or verified, the defendants could not be held guilty of laches for failure to earlier complain of the *Page 113 
void tax rolls involved in this case. However it appears that their father, the former owner, had vigorously and persistently objected to the omission of personal property from the tax rolls involved in this case.
Furthermore, the assessments were illegal and void under the decision of this court in Coombes v. City of Coral Gables,124 Fla. 374, 168 So.2d 524, in that there was a deliberate omission to assess personal property, which cast an unfair burden upon the then owner of this real estate.
Since the tax sale certificates involved in this case, under the facts pleaded, are, as I see it, void, the decree below should be reversed in toto. In any event, the most that the appellee could possibly be entitled to in equity would be the amount it actually paid for such certificates; in other words, the most that equity could possibly allow it, is reimbursement, but should deny it the right to collect interest and penalties based on a void, or even on a voidable, assessment.
I think, therefore, that the order and decree appealed from should be reversed.
ELLIS, C.J., agrees to the conclusion.